         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EXPOTECH ENGINEERING, INC.,                               CIVIL ACTION
     Plaintiff,

                v.

 CARDONE INDUSTRIES, INC.,                                  NO. 19-1673
     Defendant/Counterclaim Plaintiff,

                v.

 EXPOTECH ENGINEERING, INC., ROD
 GHANI AND MARSHALL HOSELL,
     Counterclaim-Defendants.


                                MEMORANDUM OPINION

        Plaintiff Expotech Engineering, Inc. (“Expotech”) sued Defendant Cardone Industries,

Inc. (“Cardone”) for breach of contract following the breakdown of the parties’ business

relationship. In response, Cardone filed a multi-count counterclaim against Expotech and its

founder, Rod Ghani (collectively, the “Expotech Defendants”), as well as Cardone’s former Vice

President of Finance, Marshall Hosel (collectively, “Defendants”). Cardone also separately filed

suit against Hosel. It alleges, inter alia, a commercial bribery scheme whereby Ghani paid off

Hosel to ensure Expotech would be hired by Cardone for a technology services project. The

parties now move for summary judgment on several of the outstanding claims and counterclaims,

and Cardone moves to preclude the testimony of the Expotech Defendants’ proposed expert,

Shankar Venkataraman.

   I.      BACKGROUND

        In 2016, Cardone—an auto parts manufacturer—hired Expotech to implement an

Enterprise Resource Planning system for the company. Expotech performed work for Cardone
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 2 of 30




pursuant to the parties’ agreement. At some point, however, Cardone stopped paying Expotech

for its services.

        Those are the basic facts. But the devil’s in the details, and the details of this case are

considerably more complicated. The story begins in 1995, the year Ghani formed Expotech to

perform services as an information technology (“IT”) contractor and consultant. Since its

founding, Expotech has performed network engineering for the United States Department of

Defense, implemented an enterprise system for American Eagle Brands, and performed hardware

and software services for DC Johnson Enterprise, among other projects.

        At some point, Expotech was hired by Safelite, an auto glass company, to complete a

mobile technology project. Safelite then hired Ghani for an in-house IT position. There, Ghani

met Hosel, whose role at Safelite was in distribution and logistics. After a few years, Hosel left

his job at Safelite for a position with Gerber Collison & Glass (“Gerber”), leading its retail auto

glass business. During Hosel’s time at Gerber, the company’s management sought help for a

web services project. Hosel introduced Ghani to Gerber’s leadership team, and Expotech was

hired to perform the work.

        In 2012, Hosel began consulting for Cardone. That same year, Hosel introduced

Expotech to Cardone, and Cardone hired Expotech to consult on a data warehouse evaluation.

The parties signed a Statement of Work (“SOW”) on March 5, 2012 and Expotech completed its

work on the project shortly thereafter. That same year, Cardone hired Hosel as its Senior Vice

President of Finance.

        That much is undisputed. The parties disagree, however, on what happened next.

According to Defendants, at around the same time Expotech first contracted with Cardone,

Ghani was advised that the Iraq Ministry of Oil was putting up for public bidding a contract to



                                                   2
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 3 of 30




create a fuel smart card system for the Oil Productions Distribution Company (the “Iraq

Project”). Ghani testified that the Iraq Project was to consist of three phases with a total award

of $240 million; the award for the first phase was approximately $7.5 to 8 million. Ghani

wanted to prepare a bid, and testified that he asked Hosel to help him with the pricing, financial

modeling, and distribution side of the proposal. He told Hosel that if the latter signed on to help

with the project, Ghani would give Hosel a percentage of the award. Expotech and Hosel later

entered into a consulting agreement dated February 7, 2014, which stated that in exchange for

business advisory and consulting services for the Iraq Project, Expotech would pay Hosel 20% of

any award. According to Hosel and Ghani, the two then worked together for a period of months

to prepare the bid.

       Later that year, Expotech was awarded the bid for Phase 1 of the Iraq Project. But,

according to Hosel, political instability in the region led to the Iraq Project being put on

indefinite hold shortly after the contract was awarded. Thus, Expotech never received any

income related to the project. Nevertheless, Hosel and Expotech executed a Promissory Note

dated February 1, 2015, which acknowledged that under the consulting agreement, Expotech still

owed Hosel a consulting fee of $1.5 million. The Note requires Expotech to pay Hosel at least

$40,000 every month until the principal and accrued interest were satisfied.

       In 2015, Hosel reached out to Expotech to perform further consulting services for

Cardone. Cardone had, in 2014, entered into an agreement with SAP America, Inc., to provide

Cardone with Enterprise Resource Planning (“ERP”) software, services, and technology. The

endeavor was labeled ProjectOne, and was to be implemented in three phases with projected

costs of over $20 million. Cardone did not have the internal expertise to implement an ERP

system, so it hired consulting firm Ernst & Young to implement Phase 1.



                                                  3
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 4 of 30




       Shortly thereafter, Cardone named Hosel the Executive-in-Charge of ProjectOne.

Dissatisfied with Ernst & Young’s performance, Hosel hired Ghani and Expotech to provide a

“second set of eyes on the project.” On July 15, Hosel executed a consulting agreement with

Expotech on behalf of Cardone. Expotech worked as a contractor for Cardone through the fall of

2015 and was paid a total of $507,285.42. That same year, Expotech paid Hosel $50,729 and

issued him an Internal Revenue Service Form 1099 for this amount.

         Cardone’s contractors were, at the time, required to submit receipts documenting their

claimed expenses. On October 30, Ghani sent Hosel an email attaching two Expotech invoices

to Cardone dated October 30. Hosel did not send these invoices to anyone else at Cardone. On

November 10, Ghani sent Hosel an email with revised invoices, both still dated October 30, but

with no indication that they were revised. In contrast to the original invoices, the revised

invoices showed: (1) a higher number of hours purportedly worked; (2) a lower amount of other

expenses Expotech supposedly incurred; and (3) higher total invoice amounts. Hosel approved

the revised invoices for payment.

       Meanwhile, in September of 2015, Cardone opened bidding for Phases 2 and 3 of

ProjectOne. Cardone began considering bids from other ERP implementers, including Cap

Gemini, which was specifically requested to bid by Hosel. Ghani informed Hosel that Expotech

intended to submit a bid. On November 18, Hosel submitted Expotech’s final bid to Cardone’s

executives. Four days later, Expotech gave a live bid presentation for Phases 2 and 3 to

Cardone’s executives and IT leads. Expotech was ultimately awarded the project.

       On February 1, 2016, Expotech and Cardone entered into a Consulting Services

Agreement (“CSA”) for implementing the remainder of ProjectOne. Expotech then began

working with Cardone’s IT team to complete the SAP implementation. Expotech’s team for



                                                 4
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 5 of 30




ProjectOne was a mix of consultants, contractors, and employees of Expotech. It used Spright

Technologies, Inc. (“Spright”), a recruitment company, to hire consultants and contractors for its

team. Expotech introduced Cardone to Spright, and Cardone eventually hired people from

Spright. Each time Cardone would hire an employee directly from Spright, Cardone would pay

Spright a commission of 20% of the employee’s first-year salary, and Spright would pay

Expotech a percentage of that commission.

       Leading up to the “go-live” dates for Phases 2 and 3, ProjectOne team members realized

there were problems with the implementation. Nevertheless, Cardone went live with SAP in

March 2018. There were several issues with the launch and, approximately a week after the “go-

live” date, Cardone decided to revert back to certain aspects of the old system. Cardone failed to

pay Expotech the remaining balance due for its work under the CSA, totaling approximately

$1,050,000. In mid-July, Expotech removed its consultants from Cardone.

       Expotech filed this suit in 2019, alleging a single breach of contract stemming from

Cardone’s failure to pay. Cardone filed a Counterclaim for breach of contract and, eventually

amended its Counterclaim to add both Ghani and Hosel as Counterclaim Defendants. It also

separately filed suit against Hosel. Cardone’s Complaint and Counterclaim assert numerous

claims against Defendants. Following the denial of Defendants’ motions to dismiss, see

Expotech Eng’g, Inc. v. Cardone Indus., Inc. (Expotech I), 2020 WL 1694543 (E.D. Pa. Apr. 7,

2020); Expotech Eng’g, Inc. v. Cardone Indus., Inc. (Expotech II), 2020 WL 4504441 (E.D. Pa.

Aug. 5, 2020), Defendants answered Cardone’s pleadings and now move for summary judgment

on several of Cardone’s claims and counterclaims. Cardone, in turn, moves for summary

judgment as to three of its claims and counterclaims. It separately moves, under Daubert v.

Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), to preclude the Expotech Defendants’



                                                5
           Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 6 of 30




expert witness from offering expert testimony at trial.

    II.      THE SUMMARY JUDGMENT MOTIONS

          The Expotech Defendants move for summary judgment on Cardone’s counterclaims for

unjust enrichment, declaratory judgment, conversion, RICO, conspiracy to violate RICO, civil

conspiracy, and aiding and abetting breach of fiduciary duty. Hosel moves for summary

judgment on Cardone’s claims for breach of contract and breach of fiduciary duty, as well as on

Cardone’s counterclaims for unjust enrichment, conversion, RICO, conspiracy to commit RICO,

and civil conspiracy. Because there is substantial overlap in the facts and arguments supporting

Defendants’ requests for dismissal, these two motions will be dealt with together. Cardone’s

motion—seeking summary judgment on a breach of contract counterclaim and a declaratory

judgment counterclaim against Expotech, 1 as well as a breach of contract claim against Hosel—

will then be addressed.

             A. Legal Standard

          “[S]ummary judgment is appropriate where there is no genuine issue as to any material

fact and the moving party is entitled to a judgment as a matter of law.” Alabama v. North

Carolina, 560 U.S. 330, 344 (2010) (citations and internal quotations omitted). In ruling on a

summary judgment motion, a court must “view the facts and draw reasonable inferences in the

light most favorable to the party opposing the summary judgment.” Scott v. Harris, 550 U.S.

372, 378 (2007) (internal quotations and alterations omitted). “A genuine issue is present when a

reasonable trier of fact, viewing all of the record evidence, could rationally find in favor of the

non-moving party in light of his burden of proof.” Doe v. Abington Friends Sch., 480 F.3d 252,



1
  Cardone also asserts this breach of contract counterclaim against Ghani; however, Cardone does not seek summary
judgment on its claim against Ghani at this time.


                                                       6
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 7 of 30




256 (3d Cir. 2007).

           B. Defendants’ Motions for Summary Judgment

       Many of Cardone’s claims rest on the premise that the Expotech Defendants bribed Hosel

in exchange for preferential treatment in relation to ProjectOne. Thus, much of the parties’

briefing is spent quarreling over whether disputed issues of material fact exist as to this alleged

bribery scheme. According to Defendants, the record is clear: Expotech’s payments to Hosel

were for his work on the Iraq Project, and nothing more. Because this issue is central to

Defendants’ arguments in support of summary judgment, it will be resolved first, before diving

into the substantive claims.

                   1. The Alleged Bribery Scheme

       Upon review of the record, a disputed issue of fact exists as to whether Defendants

engaged in a bribery scheme.

       In 2015, Hosel hired Expotech on behalf of Cardone to perform consulting services with

respect to Ernst & Young’s work on ProjectOne. He did so within weeks of being named

Executive-in-Charge of ProjectOne. That same year, Expotech paid Hosel exactly 10% of what

Expotech invoiced Cardone under this consulting agreement.

       Hosel then shared confidential information with Expotech during the bidding process for

Phases 2 and 3 of ProjectOne, once he was aware of Ghani’s interest in bidding on the project.

A spreadsheet prepared by Expotech indicates, moreover, that it had access to the bidding

information of all three bidders, allowing it to do a side-by-side comparison prior to submitting

its own bid. In 2016, the first payment Expotech made to Hosel came on the same day that

Cardone made its first payment to Expotech under the CSA. The payments Expotech made to

Hosel were almost always made within a few days of Expotech receiving large payments from



                                                  7
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 8 of 30




Cardone pursuant to the CSA. For example, on December 6, 2016, Hosel sent an email to Ian

Hinke of Cardone instructing Hinke to pay Expotech $688,050.12. Two days later, Hosel

received two payments from Expotech in the amounts of $33,300.06 and $350,000. All of these

payments were documented by Expotech on a spreadsheet, along with its accounting information

for ProjectOne. The spreadsheet labels the payments to Hosel as “taxes.”

       Hosel also helped secure Cardone’s contract with Spright (the “Spright-Cardone

Agreement”), pursuant to which Cardone agreed to pay Spright 20% of the base salary of each

individual who Cardone hired through Spright. Under the side agreement between Expotech and

Spright, Spright paid Expotech a portion of the commission that Spright received from Cardone.

In a spreadsheet, Expotech listed five of the individuals hired pursuant to the Spright-Cardone

Agreement, their starting salary at Cardone, and the amount Spright paid to Expotech under their

agreement. There is a cell in the spreadsheet labeled “For Marshal,” with an amount to be paid

to him based on a formula of 33% of what Expotech received from Spright. Over the course of

its relationship with Cardone, Expotech paid Hosel over $1.2 million.

       This evidence raises a genuine issue of material fact as to whether the Expotech

Defendants bribed Hosel in connection with its work on ProjectOne; thus, whether Defendants’

alternate explanation for the alleged payments is credible must be determined by a jury.

                  2. The RICO Claims

       Hosel and the Expotech Defendants move for summary judgment on Cardone’s RICO

counterclaims, which allege that the bribery scheme, along with other alleged misconduct,

violated Sections 1962(c) and 1962(d) of RICO.

                           i. Section 1962(c)

       Section 1962(c) provides that it is “unlawful for any person employed by or associated



                                                8
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 9 of 30




with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). To prove

a violation of this provision, a plaintiff must show: “(1) the existence of an enterprise affecting

interstate commerce; (2) that the defendant was employed by or associated with the enterprise;

(3) that the defendant participated, either directly or indirectly, in the conduct or the affairs of the

enterprise; and (4) that he or she participated through a pattern of racketeering activity.” United

States v. Parise, 159 F.3d 790, 794 (3d Cir. 1998) (quoting United States v. Console, 13 F.3d

641, 652-53 (3d Cir. 1993)).

        Defendants argue that the evidence does not support the presence of a RICO “enterprise”

or a finding of “a pattern of racketeering activity.”

                                    a.   Enterprise

        Up first is whether Cardone presents evidence of an “enterprise” sufficient to satisfy

RICO’s requirements.

        “The statute does not specifically define the outer boundaries of the ‘enterprise’ concept

but states that the term ‘includes any individual, partnership, corporation, association, or other

legal entity, and any union or group of individuals associated in fact although not a legal entity.’”

Boyle v. United States, 556 U.S. 938, 944 (2009) (quoting 18 U.S.C. § 1961(4)). Cardone

alleges that Defendants acted as an association in fact, that is, as “a group of persons associated

together for a common purpose of engaging in a course of conduct.” Id. (quoting United States

v. Turkette, 452 U.S. 576, 583 (1981)). In clarifying the attributes of an association-in-fact

enterprise, the United States Supreme Court has held that “the RICO statute defines an

‘enterprise’ broadly, such that the ‘enterprise’ element of a § 1962(c) claim can be satisfied by



                                                   9
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 10 of 30




showing a ‘structure,’ that is, a common ‘purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the enterprise’s

purpose.’” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 368 (3d Cir. 2010) (quoting

Boyle, 556 U.S. at 946).

       Cardone’s allegations were previously found sufficient, at the pleading stage, to make out

these structural features. See Expotech II, 2020 WL 4504441, at *5-6. With the benefit of

discovery, the record now raises a genuine issue of material fact as to the existence of a RICO

enterprise. The alleged “common purpose” of the enterprise is to “exploit[] business

opportunities, legally and illegally, for the mutual financial benefit of all parties.” Id. at *6. The

evidence, in turn, raises a reasonable inference that Defendants did act with this common

purpose and formed a relationship with longevity: Over a lengthy period the men made several

business referrals to each other, a number of which resulted in business opportunities for

Expotech, including the Gerber contract, the 2012 consulting agreement with Cardone, and the

2015 consulting agreement with Cardone. And as noted, there is a genuine issue of fact as to

whether Hosel directly benefited from the Cardone referral in the form of bribery payments.

                                   b. Pattern of Racketeering Activity

       Defendants also challenge whether Cardone’s evidence is sufficient to support a “pattern

of racketeering activity” under the statute.

       “A common thread running throughout § 1962 is that an injured party must demonstrate

that the defendant was engaged in a ‘pattern of racketeering activity.’” Tabas v. Tabas, 47 F.3d

1280, 1289-90 (3d Cir. 1995). “Racketeering activity” is defined to include various predicate

acts listed in the statute. See 18 U.S.C. § 1961(1). To prove a “pattern” of racketeering activity,

a plaintiff must show that the defendant committed at least two predicate acts of racketeering in a



                                                  10
          Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 11 of 30




ten-year period. Id. § 1961(5). This requirement, however, “concerns only the minimum

number of predicates necessary to establish a pattern; and it assumes that there is something to a

RICO pattern beyond simply the number of predicate acts involved.” H.J. Inc. v. Nw. Bell Tel.

Co., 492 U.S. 229, 238 (1989) (emphasis omitted). The statute thus “intend[s] a more stringent

requirement than proof simply of two predicates, but also envision[s] a concept of sufficient

breadth that it might encompass multiple predicates within a single scheme that were related and

that amounted to, or threatened a likelihood of, continued criminal activity.” Id. at 237.

         The illicit activity underlying Cardone’s RICO claims is commercial bribery, which has

previously been recognized as a predicate act under the statute and thus, if proven, would

constitute racketeering activity. 2 See Expotech II, 2020 WL 4504441, at *5; see also H.J. Inc.,

492 U.S. at 250. Although Defendants dispute whether Cardone presents evidence of a predicate

act, there is, as previously discussed, a genuine issue of material fact as to whether Defendants

bribed Hosel in connection with ProjectOne. Moreover, there is evidence of many predicate acts

within a ten-year period: Cardone has documented at least 23 payments from Expotech to Hosel

between the years 2015 and 2018. See 18 U.S.C. § 1961(5).

         To establish a pattern, Cardone’s evidence must also show both relatedness and

continuity. H.J. Inc., 492 U.S. at 237-39. “The test for ‘relatedness’ is broad.” Banks v. Wolk,

918 F.2d 418, 422 (3d Cir. 1990). Predicate acts “are sufficiently related if they “have the same

or similar purposes, results, participants, victims, or methods of commission, or otherwise are

interrelated by distinguishing characteristics and are not isolated events.” Id. (quoting H.J. Inc.,

492 U.S. at 240). Here, Cardone “alleges numerous acts of bribery related to the common


2
  Cardone notes that its RICO counterclaims are not based solely on bribery as a predicate act, but also allege
violation of two federal statutes: 18 U.S.C. § 2314, relating to the transfer of stolen goods, and 18 U.S.C. § 2315,
relating to the sale or receipt of stolen goods. Neither party, however, elaborates on the applicability of these
statutory provisions to the conduct alleged by Cardone.

                                                          11
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 12 of 30




purpose of ensuring Cardone continued to pay Expotech large sums of money for inadequate

work,” see Expotech II, 2020 WL 4504441, at *7, and substantiates these allegations with

competent evidence.

       The “continuity” requirement is more abstract. The Third Circuit has “read the [RICO]

legislative history’s reference to ‘continuity’ as simply calling for an inquiry into the extent of

the racketeering activity,” Marshall-Silver Constr. Co., Inc. v. Mendel, 894 F.2d 593, 595 (3d

Cir. 1990) (alteration in original) (quoting Barticheck v. Fidelity Union Bank, 832 F.2d 36, 40

(3d Cir. 1987)), and has articulated six factors as relevant to the analysis: “(1) the number of

unlawful acts; (2) the length of time over which the acts were committed; (3) the similarity of the

acts; (4) the number of victims; (5) the number of perpetrators; and (6) the character of the

unlawful activity,” Swistock v. Jones, 884 F.2d 755, 758 (3d Cir. 1989) (quoting Saporito v.

Combustion Eng’g, Inc., 843 F.2d 666, 676-77 (3d Cir. 1988)). Due to the fact-intensive nature

of this inquiry, it is often reserved for the jury. See Expotech II, 2020 WL 4504441, at *7 (citing

Swistock, 884 F.2d at 758).

       To establish continuity, a plaintiff need not establish the existence of more than one

“scheme” or more than one victim. See Mendel, 894 F.2d at 595-97. Rather, continuity is “both

a closed- and open-ended concept, referring either to a closed period of repeated conduct, or to

past conduct that by its nature projects into the future with a threat of repetition.” Tabas, 47 F.3d

at 1292 (quoting H.J. Inc., 492 U.S. at 241). To establish close-ended continuity, the plaintiff

must “prov[e] a series of related predicates extending over a substantial period of time.” Id.

(quoting H.J. Inc., 492 U.S. at 242). Although conduct lasting under a year is insufficient, id. at

1293, the Third Circuit has found that racketeering activity conducted over a period of 14 and 19

months meets the standard for closed-ended continuity, see Swistock, 884 F.2d at 759; United



                                                 12
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 13 of 30




States v. Pelullo, 964 F.2d 193, 209 (3d Cir. 1992). In this case, although Defendants’ alleged

scheme involved only one victim, Defendants provide evidence that the alleged bribery

payments extended from July 15, 2015 to February 5, 2018, a period of approximately two and

half years. Defendants have, moreover, identified 23 alleged bribes during this time period,

consisting of sums ranging from tens to hundreds of thousands of dollars.

       Cardone’s evidence also allows the reasonable inference that there is a “threat of

continuing RICO activity.” See Hindes v. Castle, 937 F.2d 868, 873 (3d Cir. 1991). Ghani and

Hosel had a relationship before the alleged bribery scheme, and Defendants offer evidence of

communications between Ghani and Hosel from which a factfinder could infer that the two men

were looking to pursue further ventures together. In 2016, Hosel received an email from a

headhunter about a position at PlanITROI which stated, among other things: “[T]hey do plan on

implementing an ERP system within the first year. They are looking at Great Plains, Microsoft

Dynamics, or something similar.” Hosel then forwarded the email to Ghani and wrote: “Let’s

discuss. Regardless of whether I pursue, this is a sales lead for you.” That same year, Hosel

forwarded Ghani an email concerning Hosel’s interest in a Chief Financial Officer position at

Colony Hardware and wrote, “Take a look at this Company and let’s discuss.”

       Defendants contend that these were just innocent business communications and referrals.

Fair enough. However, if a jury were to find that Defendants engaged in racketeering activity

while working at Cardone, it could also, based on this evidence, find a threat that Defendants

might engage in further racketeering activity beyond their conduct at Cardone.

       Because Cardone raises a genuine issue of material fact as to whether Defendants

constitute an “enterprise” that engaged in a “pattern of racketeering activity,” the Section 1962(c)

counterclaims will proceed to trial.



                                                13
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 14 of 30




                               ii. Section 1962(d)

         Section 1962(d) makes it illegal to conspire to commit a RICO violation. 18 U.S.C.

§ 1964(d). To make out a violation of this provision, a party must first establish “an endeavor

which, if completed, would satisfy all of the elements of a substantive [RICO] offense.” Ins.

Brokerage, 618 F.3d at 373 (alteration in original) (quoting Salinas v. United States, 522 U.S. 52,

65 (1997)). Defendants argue that summary judgment on Cardone’s Section 1962(d) claim is

appropriate, because Cardone fails to make out a Section 1962(c) claim. However, because

Cardone provides sufficient evidence for a jury to find a Section 1962(c) violation, the Section

1962(d) claim may proceed.

                      2. Declaratory Judgment

         The Expotech Defendants move for summary judgment on Cardone’s declaratory

judgment counterclaim, which seeks a judgment that Cardone is the owner of all work product

produced by Expotech under the CSA. This claim is discussed in detail in connection with

Cardone’s summary judgment motion. For reasons discussed infra, material issues of fact exist

as to whether Cardone is entitled to a declaratory judgment in its favor on this claim. 3 Thus,

summary judgment on this claim will be denied.

                      3. The Breach of Contract Claims

         Hosel seeks summary judgment on two of Cardone’s breach of contract counterclaims.

One of these claims—concerning whether Hosel breached a severance agreement executed by


3
  The Expotech Defendants contend that Cardone’s declaratory judgment claim should be dismissed as unripe. The
Declaratory Judgment Act does require a “case of actual controversy” between the parties before a federal court may
exercise jurisdiction. See 28 U.S.C. § 2201(a). An action for declaratory judgment is justiciable if: (1) the parties
have adverse legal interests; (2) the facts are sufficiently concrete to allow for a conclusive legal judgment; and,
(3) the judgment is useful to the parties. Surrick v. Killion, 449 F.3d 520, 527 (3d Cir. 2006). This Court applied
these factors when deciding the Expotech Defendants’ motion to dismiss and determined that Cardone’s claim was
justiciable, given Expotech’s copyright application. See Expotech I, 2020 WL 1694543, at *7. Under the law-of-
the-case doctrine, this issue is settled. See In re Pharmacy Benefit Managers Antitrust Litig., 582 F.3d 432, 439 (3d
Cir. 2009).

                                                         14
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 15 of 30




the parties—will be discussed below in connection with Cardone’s summary judgment motion.

For the reasons set forth infra, this breach of contract claim will go to a jury.

       The second breach of contract claim involves a “Confidentiality, Non-Competition, and

Non-Solicitation Agreement” executed by Hosel and Cardone on May 3, 2017 (“May 2017

Agreement”). Section 1(b) of that Agreement provides:

       During the term of [Hosel’s] employment with Cardone and for as long as such
       information shall remain Confidential Information or Trade Secrets of Cardone,
       [Hosel] will not use or disclose to any person or entity, without Cardone’s prior
       written consent, any Confidential Information or Trade Secrets of Cardone, whether
       prepared by [Hosel] or others, except in the course of [Hosel’s] employment with
       Cardone and in furtherance of Cardone’s business.

Cardone contends that Hosel breached this provision by forwarding Ernst & Young’s bid

information for Phases 2 and 3 of ProjectOne to Expotech.

       Hosel does not dispute that he forwarded the bidding information to Expotech, nor does

he dispute that this information constituted “confidential information” under the May 2017

Agreement. However, he argues that he forwarded this information to Expotech “in the course

of [his] employment with Cardone and in furtherance of Cardone’s business.” He contends that

he was sending the information to Expotech in its capacity as a consultant to Cardone, charged

with overseeing Ernst & Young’s work on Phase 1 of ProjectOne. Hosel notes that at that point,

Cardone had not yet opened up bidding for the final phases of ProjectOne, and Expotech had yet

to be considered for or approved as a bidder for the implementer position.

       But as discussed above, there are genuine issues of material fact as to whether Hosel did

in fact forward this information to Ghani and Expotech “in furtherance of Cardone’s business,”

or whether he did so to help secure Expotech the bid for ProjectOne and thus secure a personal

benefit for himself. Summary judgment on this claim will therefore be denied.




                                                  15
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 16 of 30




                     4. The Fiduciary Duty Claims

       Defendants also seek summary judgment on Cardone’s fiduciary duty claims. Cardone

sues Hosel for breach of fiduciary duty, and sues the Expotech Defendants for aiding and

abetting Hosel’s breach of fiduciary duty.

       Starting first with the claim against Hosel, a breach of fiduciary duty occurs where: (1) an

employee negligently or intentionally fails to act in good faith and solely for the benefit of the

employer in all matters for which he or she was employed; (2) the employer was injured; and, (3)

the employee’s failure to act solely for the employer’s benefit was a real factor in bringing about

the employer’s injuries. Colgate-Palmolive Co. v. Tandem Indus., 485 F. App’x 516, 518 (3d

Cir. 2012). In deciding Hosel’s motion to dismiss, the Court determined that Cardone’s breach

of fiduciary duty claim against Hosel would survive to the extent it arises from the alleged

bribery scheme. Expotech I, 2020 WL 1694543, at *15. Hosel now tries to defeat this claim at

summary judgment, arguing that Cardone fails to present sufficient evidence of a bribery

scheme. However, because there are issues of fact as to whether Expotech’s payments to Hosel

were legitimate, this claim will proceed to trial.

       Same for Cardone’s aiding and abetting claim. To establish aiding and abetting breach of

fiduciary duty, a party such show: (1) a breach of fiduciary duty owed to another; (2) knowledge

of the breach by the aider and abettor; and, (3) substantial assistance or encouragement by the

aider and abettor in effecting the breach. Chicago Title Ins. Co. v. Lexington & Concord Search

& Abstract, LLC, 513 F. Supp.2d 304, 318 (E.D. Pa. 2007). Like Hosel, the Expotech

Defendants argue that Cardone fails to support its bribery allegations; however, the record

contains sufficient evidence from which a reasonable jury could find that Expotech bribed Hosel

to obtain the CSA.



                                                     16
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 17 of 30




       The Expotech Defendants further contend that there are no facts in the record suggesting

that Ghani knew of Hosel’s alleged breach of fiduciary duty. However, the record contains

evidence from which reasonable factfinder could conclude that the Expotech Defendants knew

that they were making payments to Hosel at a time when Hosel was an executive at Cardone and

tasked with overseeing ProjectOne and Expotech’s work. Both fiduciary duty claims survive

summary judgment.

                   5. The Unjust Enrichment, Conversion, and Civil Conspiracy Claims

       Next, Defendants seek summary judgment on Cardone’s counterclaim for unjust

enrichment. To succeed on a claim for unjust enrichment, a party must prove that: (1) benefits

were conferred on one party by another; (2) the recipient appreciated such benefits; and, (3) the

benefits were wrongfully secured such that it would be inequitable or unjust for them to be

retained without payment of value. Allegheny Gen. Hosp. v. Philip Morris, Inc., 228 F.3d 429,

447 (3d Cir. 2000). Defendants argue that to the extent this claim is premised on Cardone’s

bribery allegations, it cannot succeed. But as discussed, Cardone presents evidence from which

a factfinder could reasonably find that Expotech and Ghani paid Hosel to secure the CSA.

       Cardone also presents evidence from which a factfinder could conclude that Hosel

worked with the Expotech Defendants to inflate certain Expotech invoices that Hosel then

approved for payment. For example, on October 30, 2015, Ghani sent Hosel an email attaching

two Expotech invoices. Hosel did not send these invoices to anyone else at Cardone. On

November 10, Ghani sent Hosel an email with revised invoices with higher total invoice

amounts. The email did not contain any indication that these invoices were revised. Hosel

forwarded the revised versions of the invoices to another Cardone employee, stating “Approved

for payment. Project ONE cost center.” From this, a jury could reasonably infer that Defendants



                                                17
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 18 of 30




“wrongfully secured” a benefit from Cardone which it would be inequitable for them to retain.

Thus, the unjust enrichment claims will proceed.

       So too must Cardone’s conversion and civil conspiracy claims. Conversion is “the

deprivation of another’s right of property in, or use or possession of, a chattel, without the

owner’s consent and without lawful justification.” Brown & Brown, Inc. v. Cola, 745 F. Supp.2d

588, 622 (E.D. Pa. 2010). Defendants again argue that this claim must fail, because Cardone’s

bribery allegations are unsupported. But because whether the Expotech Defendants bribed Hosel

is a jury question, this claim move forwards.

       Finally, a claim for civil conspiracy “requires that two or more people conspire to do an

unlawful act.” McGreevy v. Stroup, 413 F.3d 359, 371 (3d Cir. 2005). To succeed on a civil

conspiracy claim, a party must establish an underlying tort. Boyanowski v. Capital Area

Intermediate Unit, 215 F.3d 396, 405 (3d Cir. 2000). Cardone presents evidence sufficient to

support its tort claims, and a factfinder could reasonably determine from this evidence that Ghani

and Hosel conspired together to commit the underlying torts.

       Accordingly, Defendants’ motions will be denied in their entirety.

           C. Cardone’s Motion

                   1. Breach of Contract Against Expotech

       Cardone first seeks summary judgment on one of its two breach of contract counterclaims

against Expotech. Specifically, it seeks judgment on its claim that Expotech breached the CSA

by obtaining and attempting to enforce a copyright over the software developed by Expotech in

connection with ProjectOne. To state a claim for breach of contract, Cardone must establish: (1)

the existence of a contract; (2) a breach of a duty imposed by the contract; and, (3) resultant




                                                 18
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 19 of 30




damages. 4 Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003). Neither party disputes

that the CSA constitutes a binding and enforceable contract. The primary issue is whether there

has been a breach and, if so, by whom.

         But first, some claim-specific background. Cardone’s breach of contract claim arises

from Section 10 of the CSA, which provides:

          [Expotech] agrees that such information, work product, and other results, systems
         and information developed by [Expotech] and/or Client in connection with such
         Consulting Services (hereinafter referred to collectively as the “Work Product”)
         shall, to the extent permitted by law, be a “work made for hire” within the definition
         of Section 101 of the Copyright Act (17 U.S.C. § 101), and shall remain the sole
         and exclusive property of Client. To the extent any Work Product is not deemed to
         be a work made for hire within the definition of the Copyright Act, [Expotech] with
         effect from creation of any and all Work Product, hereby assigns, and agrees to
         assign, to Client all right, title and interest in and to such Work Product, including
         but not limited to copyright . . . . [Expotech] also agrees to waive any and all moral
         rights relating to the Work Product, including but not limited to, any and all rights
         of identification of authorship.

         In September 2018, after Expotech had removed its consultants from Cardone,

Expotech’s counsel sent a cease and desist letter to Cardone regarding the software created by

Cardone in connection with ProjectOne, software that is still used by Cardone to this day.

Expotech then registered a copyright in certain software patches and coding (the “copyrighted

software”), and sued Cardone for copyright infringement based on Cardone’s continued use of

the copyrighted software. This suit was eventually dismissed for lack of personal jurisdiction.

         Cardone argues that Expotech’s copyright registration violates Section 10 of the CSA,

which indicates that any “work product” or “results, systems and information” created by

Expotech in connection with ProjectOne would be considered “work made for hire,” and thus the

“sole and exclusive property” of Cardone. Moreover, Section 10 provides that if Expotech’s



4
 As with the parties’ previous motions, the substantive tort law of Pennsylvania will be applied in deciding this
diversity action.

                                                         19
          Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 20 of 30




work product is not considered “work made for hire,” Expotech agrees to “assign” Cardone “all

right, title and interest in and to such Work Product, including but not limited to copyright.”

Cardone contends that Expotech’s assertion of ownership over the software violates the clear

language in the CSA stating that the software is the property of Cardone.

         In response, Expotech contends that Cardone materially breached the CSA first, such that

Expotech is the owner of any software developed after Cardone’s breach. 5 Specifically, it argues

that Cardone materially breached the CSA by failing to pay Expotech a “holdback payment” due

on February 21, 2018. After this date, Expotech alleges that it continued to create software, and

when several forbearance agreements between the parties did not help Expotech get paid, it filed

a copyright registration and infringement claim “expressly restricted” to just the software patches

and coding Expotech created after the alleged breach.

         A party “may not insist upon performance of the contract when he himself is guilty of a

material breach of the contract.” LJL Transp., Inc. v. Pilot Air Freight Corp., 962 A.2d 639, 560

(Pa. 2009) (quoting Ott v. Buehler Lumber, 541 A.2d 1143, 1145 (Pa. Super. 1988)). But if “the

breach is an immaterial failure of performance, and the contract was substantially performed, the

contract remains effective.” Widmer Eng’g, Inc. v. Dufalla, 837 A.2d 459, 467 (Pa. Super.



5
  Expotech also argues that Section 10 of the CSA does not apply to the software developed for ProjectOne. It
asserts that the software cannot be deemed “work made for hire” under the Copyright Act, 17 U.S.C. § 101. Section
101 defines “work made for hire” as “a work specially ordered or commissioned for use as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a translation, as a supplementary work, as
a compilation, as an instructional text, as a test, as answer material for a test, or as an atlas, if the parties expressly
agree in a written instrument signed by them that the work shall be considered a work made for hire.” 17 U.S.C.
§ 101(2). Expotech argues that the software patches and coding developed by Expotech in discharging its
obligations under the CSA do not fit within any of these nine categories of work. Courts have, however, “held that
computer programs used together as a software system qualify as ‘compilations’ or ‘collective works’ within the
meaning of § 101(2).” See Stanacard, LLC v. Rubard, LLC, 2016 WL 462508, at *8 (S.D.N.Y. Feb. 3, 2016); see
also Siniouguine v. Mediachase Ltd., 2012 WL 2317364, at *5 (C.D. Cal. June 11, 2012) (computer programs
“qualify as ‘works made for hire’ under Section 101(2) because they are both ‘contributions to a collective work’
and ‘compilations’”). In any event, as Expotech itself concedes, even if the copyrighted software is not considered
“work made for hire,” the CSA contains a safety net clause requiring Expotech to assign its ProjectOne material to
Cardone.

                                                           20
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 21 of 30




2003). A breach is material when it goes “to the essence of a contract.” Norfolk S. Ry. Co. v.

Basell USA Inc., 512 F.3d 86, 92 (3d Cir. 2008). Generally, the question of whether an alleged

breach is “material” is reserved for the jury. Int’l Diamond Imps., Ltd. v. Singularity Clark, L.P.,

40 A.3d 1261, 1272 (Pa. Super. 2012).

       The evidence here shows that, on February 21, 2018, Cardone failed to make a payment

required under the CSA. The evidence also shows that Expotech affirmatively agreed to extend

payment and that Cardone did in fact continue to make payments to Expotech after this date, in

an amount totaling approximately $3.5 million. In the end, however, Cardone failed to pay

Expotech approximately $1,050,000. The “essence” of the parties’ contract was that Cardone

would pay Expotech to implement an ERP system. A jury might therefore determine that

Cardone’s failure to pay for Expotech’s services in February 2018 constituted a material breach

of the CSA. Of course, a jury might also determine that Cardone substantially performed its

obligations under the parties’ agreement by continuing to make partial payments under the

contract. Ultimately, however, this issue is for a factfinder to determine.

       Cardone does not persuade otherwise. It first appears to contend that because it did make

some payments to Expotech after the February 2018 default, the original default could not have

been a material breach. That may be so. However, Cardone does not cite any authority that

would allow the Court to assess the accuracy of this proposition. Cardone also points to

language in the CSA stating that the provisions of Section 10 will “survive the termination” of

the CSA. In other words, this provision appears to require that, in the event the CSA is

terminated, the work product created by Expotech pursuant to the CSA remains the property of

Cardone. This provision does not, however, speak to any work product created by Expotech

following a material breach of the CSA.



                                                 21
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 22 of 30




         Finally, Cardone seeks to distinguish Expotech’s authority. Expotech does rely on

numerous cases standing for the proposition that, in the event of a material breach, the non-

breaching party has a right to suspend performance or rescind the contract. See, e.g., In re Gen.

DataComm Indus., Inc., 407 F.3d 616, 623-24 (3d Cir. 2005) (“[I]f an Eligible Executive

breached one of those provisions, it would excuse the future performance of DataComm.”).

Cardone argues that this scenario is factually distinct from the one here, where Expotech

continued to perform under the contract after Cardone’s alleged breach and did not seek

rescission. However, “the law does not require immediate termination, especially where a

party’s conduct does not amount to acceptance of the breach.” Orion Drilling Co., LLC. v. EQT

Prod. Co., 826 F. App’x 204, 213 n.15 (3d Cir. 2020). Because factual disputes remain as to

whether Cardone materially breached the CSA, this claim will proceed to trial. 6

                      2. Declaratory Judgment

         Cardone contends that it is entitled to a declaratory judgment that it is the owner of any

software and work product produced by Expotech under the CSA. However, a declaratory

judgment would be premature at this stage, given that there are material issues of fact concerning

which party breached the CSA first and whether that breach was material. Cardone’s request

will therefore be denied.

                      3. Breach of Contract Against Hosel

         Finally, Cardone moves for summary judgment on its breach of contract claim against


6
  Expotech also argues that Cardone’s breach of contract claim must fail, because Cardone does not establish
damages. Cardone’s damages claim is based on the attorneys’ fees and costs it incurred to defend Expotech’s
copyright registration and infringement action. Expotech contends that attorneys’ fees are not normally recoverable
as damages. However, “a party may recover losses that are incidental to the breach of contract,” including
attorneys’ fees, where those fees were incurred in an effort to “ward off Defendants’ breaches, such as the cost to
defend a wrongfully-brought foreclosure case, or the cost to set aside a wrongfully-instituted sheriff’s sale.” DeHart
v. HomEq Servicing Corp., 47 F. Supp.3d 246, 256 (E.D. Pa. 2014). Thus, if a jury were to find that Expotech’s
copyright registration and infringement action were wrongful, Cardone might be entitled to certain fees and costs
incurred in defending against this conduct.

                                                         22
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 23 of 30




Hosel. In this claim, the relevant contract is a Severance Agreement between Cardone and

Hosel, which both parties agree is valid and enforceable. Their dispute concerns whether Hosel

breached the Agreement’s provisions.

       Hosel ended his employment with Cardone in 2018. On September 24, 2018, he and

Cardone executed the Severance Agreement and Release. As relevant here, the Severance

Agreement provides that:

       Cardone has agreed to the terms of the release of claims set forth in Section 3(a)
       above in reliance on certain representations of [Hosel] intended to induce Cardone
       to provide such release of claims. [Hosel’s] representations are as follows: (A) a
       representation that during his employment with Cardone and to the present date
       [Hosel] has not received any remuneration or benefits, directly or indirectly, from
       ExpoTech, Inc., its affiliates, and/or their officers, employees or representatives
       including, but not limited to, Rod Ghani, Chief Executive Officer of ExpoTech,
       Inc. (collectively referred to as the “ExpoTech Parties”), and that [Hosel] will not
       receive any remuneration or benefits, directly or indirectly, from the ExpoTech
       Parties due, in whole or in part, to any services rendered by ExpoTech to Cardone,
       and (B) a representation that Employee has fully complied with the terms of the
       May 2017 Agreement.

The Severance Agreement further provides that, in the event of a breach, Hosel would be

required to return to Cardone certain funds paid to Hosel pursuant to the Agreement.

       The parties do not dispute that while Hosel was employed by Cardone, Expotech

transferred at least $1,247,765 from its bank accounts to Hosel’s bank account. Cardone argues

that these funds constituted the sort of “remuneration or benefits” barred under the Agreement.

Hosel, on the other hand, argues that because these funds were related to Hosel’s work on the

Iraq Project, rather than Expotech’s work on ProjectOne, they were not “due, in whole or in part,

to any services rendered by ExpoTech to Cardone.”

       “Pennsylvania contract law begins with the ‘firmly settled’ point that ‘the intent of the

parties to a written contract is contained in the writing itself.’” Bohler-Uddeholm Am., Inc. v.

Ellwood Grp., Inc., 247 F.3d 79, 92 (3d Cir. 2001) (quoting Krizovenksy v. Krizovensky, 624

                                                23
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 24 of 30




A.2d 638, 642 (Pa. Super. 1993)). “Courts do not assume that a contract’s language was chosen

carelessly, nor do they assume that the parties were ignorant of the meaning of the language they

employed.” Great Am. Ins. Co. v. Norwin Sch. Dist., 544 F.3d 229, 243 (3d Cir. 2008) (quoting

Murphy v. Dusquesne Univ., 777 A.2d 418, 429 (Pa. 2001)). When a contract’s terms are clear

and unambiguous, “the meaning of the contract is ascertained from the contents alone.” Mace v.

Atl. Refining Mktg. Corp., 785 A.2d 491, 496 (Pa. 2001). If a contract is clear, it should be

interpreted by the court. Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 587 (3d Cir.

2009. But “[i]n circumstances where the language chosen by the parties is ambiguous, deciding

the intent of the parties becomes a question of fact for a jury.” Id. A contractual provision will

be deemed “ambiguous” if it is “subject to more than one reasonable interpretation when applied

to a particular set of facts.” Norwin, 544 F.3d at 243 (quoting Murphy, 777 A.2d at 429).

       Here, Hosel’s primary argument in support of his preferred interpretation of the

Severance Agreement is premised on a blatant misquoting of the provision at issue. Hosel

construes the provision as follows:

       Cardone has agreed to the terms of the release of claims set forth in Section 3(a)
       above in reliance on certain representations of [Hosel] intended to induce Cardone
       to provide such release of claims. [Hosel’s] representations are as follows: (A) a
       representation that during his employment with Cardone and to the present date
       [Hosel] has not received any remuneration or benefits, directly or indirectly, from
       ExpoTech, Inc., its affiliates, and/or their officers, employees or representative
       including, but not limited to, Rod Ghani, Chief Executive Officer of ExpoTech,
       Inc. (collectively referred to as the “ExpoTech Parties”), and that [Hosel] will not
       receive any remuneration or benefits, directly or indirectly, from the ExpoTech
       Parties, due, in whole or in part, to any services rendered by ExpoTech to Cardone
       ....

Hosel erroneously inserts just a single comma prior to the phrase “due, in whole or in part, to any

services rendered by ExpoTech to Cardone,” but it is a crucial piece of punctuation: If this

qualifying phrase were in fact separated from its antecedents by a comma, then it would be



                                                24
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 25 of 30




reasonable to find that the phrase was intended to modify all antecedents, rather than only the

immediately preceding antecedent. See Stepnowski v. Comm’r of Internal Revenue, 456 F.3d

320, 324 (3d Cir. 2006) (“[W]here there is a comma before a modifying phrase, that phrase

modifies all of the items in a series and not just the immediately preceding item.”). In other

words, if the comma existed, then, according to Hosel, his contractual representations would be

that: (1) he did not receive payment from the Expotech Defendants while he was employed with

Cardone due to the services Expotech performed for Cardone; and (2) he will not receive any

payments from the Expotech Defendants in the future due to the services that Expotech

performed for Cardone.

       Unfortunately for Hosel, this comma does not exist. Cardone thus cites to a rule of

statutory construction—the last antecedent rule—for the proposition that, by its clear terms, the

qualifying phrase “due, in whole or in part, to any services rendered by ExpoTech to Cardone”

modifies just the immediately preceding antecedent. The last antecedent rule provides that “all

phrases and sentences are to be construed according to the rules of grammar; and these require as

a general thing, a limiting clause or phrase, following several expressions to which it might be

applicable, to be restrained to the last antecedent.” Midboe v. State Farm Mut. Auto. Ins. Co.,

433 A.2d 1342, 1347 (Pa. 1981) (citations and internal quotations omitted). Because in this case,

the qualifying phrase is not preceded by a comma, Cardone argues that the plain and

unambiguous representations by Hosel are that: (1) he did not receive payment from the

Expotech Defendants while he was employed by Cardone; and (2) he will not receive payments

from the Expotech Defendants in the future due to the services that Expotech performed for

Cardone. And because it is undisputed that Hosel did receive payment from the Expotech

Defendants while he was employed by Cardone, it argues that he breached the Severance



                                                25
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 26 of 30




Agreement.

       Hosel did not seek leave to reply to this argument, nor has he sought to correct his

misrepresentation to the Court. Nevertheless, the Court cannot agree with Cardone that this

contractual provision is clear and unambiguous. As noted, Cardone wants to read clause (A) of

the above-quoted provision as listing two distinct representations: (1) a representation that Hosel

did not receive money from the Expotech Defendants during his time at Cardone; and (2) a

representation that Hosel will not receive money from the Expotech Defendants in the future in

connection with Expotech’s work for Cardone. Cardone’s interpretation appears to be premised

on a different comma, namely, the comma separating the phrases “that during his employment

with Cardone and to the present date [Hosel] has not received any remuneration or benefits,

directly or indirectly, from ExpoTech, Inc., its affiliates, and/or their officers, employees or

representative including, but not limited to, Rod Ghani, Chief Executive Officer of ExpoTech,

Inc. (collectively referred to as the “ExpoTech Parties”)” and “that [Hosel] will not receive any

remuneration or benefits, directly or indirectly, from the ExpoTech Parties.” Cardone asks the

Court to interpret this comma as inserted by the parties to distinguish these phrases as separate

representations. But clause (A) expressly states that Hosel is making “a representation,” not

multiple representations. Cardone’s interpretation of the separating comma is inconsistent with

this language; thus, the Court cannot say with certainty that the parties included the separating

comma with the intention of denoting two distinct representations. And if the separating comma

is not given the effect desired by Cardone, clause (A) could also be reasonably read as requiring

a single representation that Hosel has not and will not receive payment from the Expotech

Defendants in connection with Expotech’s work for Cardone. Because the contractual language

is ambiguous, and because factual issues remain as to whether Hosel did in fact accept money



                                                 26
           Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 27 of 30




from Expotech and Ghani in relation to ProjectOne, Cardone’s breach of contract claim will need

to be decided by a jury.

    III.      CARDONE’S DAUBERT MOTION

           Finally, Cardone moves under Federal Rule of Evidence 702 to preclude the Expotech

Defendants’ proposed expert, Shankar Venkataraman, from offering certain expert opinions and

testimony at trial.

              A. Legal Standard

           The Federal Rules of Evidence govern the admission of expert opinions in a federal case.

Daubert, 509 U.S. at 587-89. Rule 702 provides:

           A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if:

           (a) the expert’s scientific, technical, or other specialized knowledge will help the
           trier of fact to understand the evidence or to determine a fact in issue;

           (b) the testimony is based on sufficient facts or data;

           (c) the testimony is the product of reliable principles and methods; and

           (d) the expert has reliably applied the principles and methods to the facts of the
           case.

Fed. R. Evid. 702.

           This rule “embodies a trilogy of restrictions on expert testimony: qualification, reliability,

and fit.” Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003).

Qualification requires “that the witness possess specialized expertise.” Id. To be reliable, the

expert’s opinion must be premised on more than mere “‘subjective belief or unsupported

speculation’; the expert must have ‘good grounds’ for his or her belief.” In re Paoli R.R. Yard

PCB Litig., 35 F.3d 717, 742 (3d Cir. 1994) (quoting Daubert, 509 U.S. at 590). Finally, the

expert’s testimony must “fit” the case at hand, that is, “must be relevant for the purposes of the

                                                    27
        Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 28 of 30




case and must assist the trier of fact.” Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316,

321 (3d Cir. 2003) (quoting Schneider, 320 F.3d at 405). When a party challenges an expert’s

opinions pursuant to Rule 702, the proffering party bears the burden of demonstrating by a

preponderance of the evidence that the opinions of its proposed expert are admissible. Padillas

v. Stork-Gamco, Inc., 186 F.3d 412, 417-18 (3d Cir. 1999).

       The proffering party is not, however, required to “carry the burden of proving to the

judge that the expert’s assessment of the situation is correct.” United States v. Mitchell, 365 F.3d

215, 244 (3d Cir. 2004) (quoting Ruiz-Troche v. Pepsi Cola Bottling Co., 161 F.3d 77, 85 (1st

Cir. 1998)); see also Paoli, 35 F.3d at 744 (“The grounds for the expert’s opinion merely have to

be good, they do not have to be perfect.”). Trial courts must act as gatekeepers to ensure the

relevance and reliability of all expert testimony, Kumho Tire Co. v. Carmichael, 526 U.S. 137,

147 (1999), but this gatekeeping obligation “is not intended to serve as a replacement for the

adversary system,” Fed. R. Evid. 702, advisory committee’s note. “Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible evidence.” Daubert, 509

U.S. at 596.

           B. Discussion

       Before diving into the merits of Cardone’s motion, some background. The parties have

alleged two breach of contract claims not raised in the present summary judgment briefing.

Expotech asserts against Cardone a breach of contract claim alleging that Cardone breached the

CSA by failing to pay Expotech the balance due under the CSA. In response, Cardone asserts a

breach of contract counterclaim against the Expotech Defendants alleging, inter alia, that

Expotech breached the CSA by failing to implement the ERP system as contractually required.



                                                28
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 29 of 30




        To support its allegations concerning Expotech’s technical and logistical failures,

Cardone identified two technical experts who produced expert reports, affidavits, and other

supporting documentation. These experts are Kevin McManus, a former Cardone employee, and

Eric Kimberling, a consultant. Cardone contends that both men have extensive expertise in the

technical aspects of ERP implementation.

        Expotech did not offer an affirmative expert report, but retained Venkataraman as a

rebuttal expert. Venkataraman served as Expotech’s project manager for ProjectOne and was

then hired by Cardone to, among other things, maintain and monitor Cardone’s ERP system.

Venkataraman signed two declarations, one purporting to rebut the opinions of McManus and the

other purporting to rebut the opinions of Kimberling.

        Cardone now seeks to preclude Venkataraman from offering expert opinions and

testimony on the following subjects: (1) Cardone’s financial condition; (2) Cardone’s business

planning and decisions, including those related to Cardone’s Mexico plant and AutoZone; (3)

McManus’s personal motivations in offering expert testimony in this matter; (4) IT infrastructure

and server capacity; (5) the SAP solution manager tool; and, (6) SAP’s escalation closure report,

prepared by SAP to assess the ERP system’s issues after the “go-live” in March 2018.

        In response, the Expotech Defendants clarify that they do not intend to offer

Venkataraman as an expert on the first four of these subjects. Thus, Cardone’s motion to

preclude Venkataraman from providing expert testimony on these matters will be granted as

unopposed. 7




7
  Cardone argues that the Court should reject the Expotech Defendants’ attempt to characterize Venkataraman’s
opinions on these subject matters as lay opinions under Federal Rule of Evidence 701. Again, however, the
Expotech Defendants have represented that they will not be presenting Venkataraman as an expert witness on these
subjects. Whether Venkataraman’s opinions on these matters are admissible as lay witness testimony is not the
proper subject of a Daubert motion.

                                                       29
         Case 2:19-cv-01673-WB Document 119 Filed 08/25/21 Page 30 of 30




         The Expotech Defendants do, however, seek to offer Venkataraman as an expert on SAP

implementation, including the SAP solution manager tool and SAP’s escalation closure report.

They contend that Shankar is qualified to opine on these matters, given his training and

professional experience planning, implementing, managing, and troubleshooting SAP and other

ERP systems. However, they offer no argument at all as to whether Venkataraman’s opinions on

these subjects are reliable or fit the facts of this case, as required to meet Daubert’s standard for

admissibility. They bear an affirmative duty to do so. Padillas, 186 F.3d at 417-18 (proffering

party bears burden of demonstrating by preponderance of the evidence that proposed expert’s

opinions are admissible). Because the Expotech Defendants fail to meet their burden of

establishing that Venkataraman’s opinions on the SAP solution manager tool and SAP’s

escalation closure report are admissible as expert opinions, Cardone’s motion to preclude

Venkataraman from testifying as an expert on these matters will be granted.

   IV.      CONCLUSION

         In sum, this matter is replete with factual disputes that will need to be assessed and

decided by a factfinder. Thus, the parties’ summary judgment motions will be denied in their

entirety. Cardone’s Daubert motion will, however, be granted.

         An appropriate order follows.

August 25, 2021                                        BY THE COURT:


                                                       /s/Wendy Beetlestone, J.

                                                       _______________________________
                                                       WENDY BEETLESTONE, J.




                                                  30
